[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The Court has reviewed the transcripts dated May 14, 1996 (#247) and October 8, 1996. The Court also reviewed the transcript dated September 20, 1994 (#218) and December 13, 1994 (#219).
The Defendant wife's Motion For Back Child Support/Contempt has never been heard. On September 20, 1994, this Motion was marked "Off".
The file clearly reflects that on January 28, 1985, the plaintiff David Scaife was ordered to notify Family Relations within 48 hours of a change in his circumstances. This was in response to the Husband's Motion For Modification (dated October 23, 1984, #147) due to his loss of employment.
The Defendant's appeal is sustained.
The Motion For Contempt (dated February 20, 1996) is set down for a hearing before the undersigned on Tuesday, December 3, 1996 at 10:00 a m. in Milford.
COPPETO, J.